DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Tsukada (US 20190208146 A1, hereinafter “Tsukada”)
Sadeghipoor et al. (a Novel Compressive Sensing Approach to simultaneously Acquire color and Near-Infrared Images on a single sensor”, 2013,  hereinafter “Sadeghipoor”)
Choi (US 20140218538 A1, hereinafter “Choi”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada (US 20190208146 A1, hereinafter “Tsukada”) in view of Sadeghipoor et al. (a Novel Compressive Sensing Approach to simultaneously Acquire color and Near-Infrared Images on a single sensor”, hereinafter “Sadeghipoor”) and in view of Choi (US 20140218538 A1, hereinafter “Choi”).
Regarding claims 1, 9 and 10:
Tsukada teaches an image processing device (Tsukada abstract, [0008]-[0011], figs. 2-3, 10-13, where Tsukada teaches an image processing system, device method and computer-readable medium) comprising: 
at least one memory storing a set of instructions (Tsukada abstract, [0008]-[0011], [0100], figs. 2-3, 10-13, claim 1, where Tsukada teaches the system includes at least one memory storing instructions); and 
at least one processor configured to execute the instructions (Tsukada abstract, [0008]-[0011], figs. 2-3, 10-13,  and at least one processor configure to execute the instructions stored) to: 
separate an input signal related to an image signal including near- infrared light that has passed through a filter having a part that transmits near-infrared light and a part that does not transmit near-infrared light, into a visible light component and a near infrared component (Tsukada abstract, [0008]-[0011],  [0045], [0048], [0066], [0073], [0100],  figs. 2-3, 10-13, where Tsukada teaches generating a near infrared signal and an RGB signal by filtering an input image signal). 
Tsukada fails to explicitly teach the separation of the signal is based on an observation matrix, the observation matrix aligning a diagonal matrix having a visible light transmission 
However Sadeghipoor in the same line of endeavor teaches a compressive sensing approach to simultaneously acquire color and near-infrared images on a single sensor where a color (RGB) signal and near-infrared signal are obtained by multiplying the input signal with a corresponding matrix which is considered the observation matrix. Note: the two matrix can be combine into one matrix (Sadeghipoor page 1648).
Therefore, taking the teachings of Tsukada and Sadeghipoor as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a matrix or matrices that correspond to each particular light spectra to obtain the color image and the near infrared image from the input image since matrix operation to remove or separate component or a vector or matrices is well-known and can be implemented in parallel using processor.
Tsukada in view of Sadeghipoor fails to explicitly teach restoring a separation signal related to a visible light signal and a near infrared signal based on the visible light component and the near infrared component.
However, Choi in the same line of endeavor teaches an image fusion method and apparatus using Multi-Spectral filter array sensor, where an image signal containing RGB and IR data are inputted and separated to produce a high resolution RGB signal and high resolution NRI signal and a multi-spectral image fusion unit is used to fuse the visible light signal and near infrared light signal (Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).

Regarding claim 2:
Tsukada in view of Sadeghipoor and in view of Choi teaches wherein the processor is further configured to execute the instructions to: acquire the image signal; and convert the image signal into the input signal that is an observation vector (Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).
Regarding claim 3:
Tsukada in view of Sadeghipoor and in view of Choi teaches wherein the processor is further configured to execute the instructions to: acquire a transmission pattern including the visible light transmission pattern or the near-infrared light transmission pattern; and generate the observation matrix based on the acquired transmission pattern (Tsukada abstract, [0008]-[0011],  [0033], [0045], [0048], [0066], [0073], [0100],  figs. 2-3, 10-13; Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).

Regarding claim 4:
Tsukada in view of Sadeghipoor and in view of Choi teaches wherein the visible light component and the near infrared component is converted into a frequency region by using a basic matrix and a coefficient, and the separation signal is restored based on the basic matrix and the coefficient (Tsukada abstract, [0008]-[0011],  [0033], [0045], [0048], [0066], [0073], figs. 2-3, 10-13; Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).
Regarding claim 5:
Tsukada in view of Sadeghipoor and in view of Choi teaches wherein the processor is further configured to execute the instructions to: generate an updated basic matrix using the coefficient as an improved sparse signal and update the basic matrix, wherein the visible light component and the near infrared component is converted into the frequency region based on the updated basic matrix (Tsukada abstract, [0008]-[0011],  [0033], [0045], [0048], [0066], [0073], [0100],  figs. 2-3, 10-13; Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).
Regarding claim 6:
Tsukada in view of Sadeghipoor and in view of Choi teaches wherein the processor is further configured to execute the instructions to: convert the restored separation signal into a visible light image and a near- infrared light image (Tsukada abstract, [0008]-[0011],  [0033], [0045], [0048], [0066], [0073], [0100],  figs. 2-3, 10-13; Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).
Regarding claim 7:
Tsukada in view of Sadeghipoor and in view of Choi teaches wherein the processor is further configured to execute the instructions to: output the converted visible light image and near-infrared light image (Tsukada abstract, [0008]-[0011],  [0033], [0045], [0048], [0066], [0073], [0100],  figs. 2-3, 10-13; Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).
Regarding claim 8:

However, Sadeghipoor teaches generating the infrared signal and the RGB signal using matrix of dimension m same as the input vectors. The matrices for generating the RGB signal and infrared signal are diagonal matrix and the observation matrix can be generated combining by putting them one next to the other. As a result the fusion can be performed simply by combining the diagonal elements (see equation 3 of Choi for example) of the matrices or the resulting vector (Tsukada abstract, [0008]-[0011], [0033], [0045], [0048], [0066], [0073], [0100],  figs. 2-3, 10-13; Sadeghipoor page 1648; Choi [0007]-[0010], [0037]-[0047], figs. 2, 5 and 6).
	Therefore, taking the teachings of Tsukada, Sadeghipoor and Choi as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to fuse a color signal of length n and infrared signal of length n and generate a resulting signal of length n similar to the input signal vector since the off diagonal elements of the matrices or the combined matrix are zero which simplify the calculation and the size of the operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 29, 2021